Case 1:18-cv-01850-NGG-PK Document 51 Filed 11/08/19 Page 1 of 2 PageID #: 1111


    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------- X

  SIMONE CLARKE.

                                                        Plaintiff       PLAINTIFF'S SUPPLEMENTAL
                                                                        REPLY DECLARATION IN
                            -against-                                   OPPOSITION TO DEFENDANTS'
                                                                        MOTION FOR SUMMARY
                                                                        JUDGMENT
  NEW YORK CITY DEPARTMENT OF
  EDUCATION. CLAUDETTE CHRISTIE,
  PRINCIPAL OF WATCH HIGH SCHOOL~
                                                                        18 CV 1850 (NGG)(JO)
                                                    Defendants.
  ----------------------------------------------------------------x
                      BRYAN GLASS, pursuant to 28 U.S.C. § 1746, declares that the following is

    true and correct:

                      I.        I am the attorney for Plaintiff Simone Clarke (""CLARKE.. ) in the above-

    captioned matter. As such. I am familiar with the facts stated herein.

                     2.     I submit this supplemental declaration in further opposition to Defendants'

    motion for summary judgment pursuant to Rule 56(b) of the Federal Rules of Civil Procedure.

                      3.          Annexed hereto as Exhibits ""1'" to      --s·· are admissible documents and
    excerpts from the depositions taken of Plaintiff and Defendant Christie in this action and related

    ac~ions   which are relied upon and cited in Plaintiffs Local Civil Rule 56.1 counterstatement of

    undisputed material facts. and Plaintiffs memorandum of law submitted herewith in opposition

    to Defendants· motion. These documents and excerpts are as follows:

                           A.        Annexed hereto as Exhibit ·• r' is a true and correct copy of photos

                                     produced by Defendants on October 18. 2018. identified as DO 176-

                                     0181.

                           B.        Annexed hereto as Exhibit         ··z··   is a true and correct copy of text

                                     messages between Ms. Clarke and Sheila Hanley. produced by

                                     Defendants to Plaintiff on October 18, 2018. identified as DOO 166-
Case 1:18-cv-01850-NGG-PK Document 51 Filed 11/08/19 Page 2 of 2 PageID #: 1112

                                   001 75. and produced by P1ain tiff to Defendants on October 18, 20 18.

                                   identi fi ed as PO 118- 01 27.

                           C.      Annexed hereto as Exhibit " 3" is a true and co rrect copy of the

                                   November 20. 20 18 confi nnati on email chain between Jer111a Kru eger

                                   and Bryan Glass .

                           D.      Annexed hereto as Exhibit ..4·· is a true and co rrect copy of the

                                   transcript or the ful l unedited aud io recording of the May 20, 20 16

                                   conversation betwee n Ms. Clarke and Principal Christ ie.

                           E.      Annexed hereto as Ex hi bit       ·s'   is a true and correct co py of the

                                   transcript or the full unedited aud io recordin g of the April 20. 20 16

                                   conversa tion betwee n Ms. Clarke and Elizabeth Ramos.



  I dec lare under penalty of pe r:j ury that the fo rego ing is true and correct.




  Dated:           New York. New York
                   Novembe r 8. 20 19
                                                        GLASS & HOGROG IAN LLP
                                                        Attorneys tor Plaint iff Clarke
                                                        85 Broad Street. 18th Floor
                                                        New York, NY I 0004
                                                        (2 12) 537-6859

                                                         By: _ _s/          b         ~
                                                              Bryan D. Glass. Esq.
